internal_revenue_service number release date index number --------------------------------------------------- ------------------------------------------------ ----------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-125052-13 date august re request for extension of time to make the election not to deduct the additional first year depreciation legend parent ------------------------------------------------ ---------------------------- subsidiary ------------------------- date a ---------------------------- --------------------------- ------- dear --------------- this letter responds to a letter dated date and supplemental correspondence submitted by parent on behalf of itself and subsidiary hereinafter parent and subsidiary will be collectively referred to as taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service by taxpayer in the taxable_year ended date the a taxable_year parent represents that the facts are as follows facts parent is the parent of an affiliated_group_of_corporations that includes subsidiary the affiliated_group_of_corporations files consolidated federal_income_tax returns on a week year end that ends on the last saturday in december plr-125052-13 taxpayer predominantly operates on a cooperative basis procuring grocery merchandise for distribution to its members throughout the united_states taxpayer placed_in_service qualified_property as defined in sec_168 during the a taxable_year taxpayer engaged a certified public accounting firm to prepare taxpayer’s federal_income_tax return and advise them with respect to all relevant elections for the a taxable_year relying on advice from their certified public accounting firm taxpayer decided to make the election not to deduct the additional first year depreciation deduction under sec_168 however the certified public accounting firm did not advise taxpayer that an election statement was required to be included with the federal_income_tax return in order to make a valid election not to deduct the additional first year depreciation on parent’s timely filed consolidated federal_income_tax return for the taxable_year ended date taxpayer did not claim the additional first year depreciation deduction for all classes of qualified_property placed_in_service during such taxable_year the certified public accounting firm that prepared this tax_return inadvertently failed to attach the election statement not to deduct the additional first year depreciation for such property to the consolidated federal_income_tax return for the taxable_year ended date ruling requested taxpayer requests a ruling pursuant to sec_301_9100-1 and sec_301_9100-3 that it be granted an extension of time to make an election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer during the taxable_year ended date law and analysis sec_168 provides a 50-percent additional first year depreciation deduction in the placed-in-service year for qualified_property i acquired by a taxpayer after date and before date or acquired by a taxpayer generally after date and ii placed_in_service by the taxpayer before date or date for qualified_property described in sec_168 or c sec_168 provides a 100-percent additional first year depreciation deduction in the placed-in-service year for qualified_property acquired by a taxpayer after date and generally before date and placed_in_service by the taxpayer before date or date for qualified_property plr-125052-13 described in sec_168 or c see section of revproc_2011_26 2011_16_irb_664 sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 2008_2_cb_722 and section dollar_figure of revproc_2011_26 i r b pincite stating rules similar to rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended date provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer's timely filed tax_return including extensions indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for sec_301_9100-2 sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly plr-125052-13 taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service by taxpayer during the taxable_year ended date that qualify for the additional first year depreciation deduction this election must be made by parent by filing an amended consolidated federal_income_tax return for such taxable_year with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service by the taxpayer during that taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provision of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer during the taxable_year ended date is eligible for additional first year depreciation deduction this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer’s authorized representative we are also sending a copy of this letter_ruling to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
